Case 5:19-cv-02245-AB-PVC Document 15 Filed 07/29/20 Page 1 of 1 Page ID #:132



  1
  2
  3
                                                                       JS-6
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11   MANBIR SINGH,                               Case No. EDCV 19-2245 AB (PVC)
 12                      Petitioner,
 13         v.                                             JUDGMENT
 14   THOMAS GILES, Acting Field Office
      Director, Immigration and Customs
 15   Enforcement, et al.,
 16                      Respondents.
 17
 18         Pursuant to the Court’s Order Accepting Findings, Conclusions and
 19   Recommendations of United States Magistrate Judge,
 20
 21         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed without
 22   prejudice.
 23
 24   DATED: July 29, 2020
 25
                                                 ANDRÉ BIROTTE JR.
 26                                              UNITED STATES DISTRICT JUDGE
 27
 28
